Citation Nr: 0707526	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-17 569A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.






ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 until his 
retirement in December 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA. 


FINDING OF FACT

Since discharge from service, the veteran has been shown to 
have, at worst, Level I hearing in the right ear and Level II 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished.

In January 2005, the RO granted service connection for 
bilateral hearing loss.  At that time, the RO assigned a 
disability rating and an effective date.  As set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven.  The United States Court 
of Veterans Appeals (Court) further held in Dingess that when 
a claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's service connection claim 
has been granted, i.e., proven, and he was assigned an 
initial disability rating and an initial effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of the disability rating and effective 
date, because the claim has already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.  

The Board further notes that the veteran was informed of the 
information and evidence necessary for an increased rating 
for bilateral hearing loss in a June 2005 Statement of the 
Case.

The record reflects that the veteran has been provided a VA 
audiometric examination.  The Board further notes that the 
veteran has submitted two different audiometric examination 
reports from the Dewitt Army Hospital Audiology Clinic.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  
 
The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.
 


Pertinent Laws and Regulations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from a noncompensable (0 
percent) rating to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second 
(Hertz).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The January 2005 rating action granted the veteran service 
connection and a noncompensable rating for bilateral hearing 
loss, effective from discharge from service.  The veteran 
points out that he has a retracted left eardrum and that he 
received a permanent physical profile while in service due to 
his hearing loss.  He asserts that he is entitled to a 
compensable rating for his bilateral hearing loss.

When the veteran's hearing was tested at the Dewitt Army 
Hospital in August 2004, 


pure tone threshold levels at the frequencies relevant for 
rating hearing loss were:  




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
15
30
20
50
29
LEFT
N/A
15
30
35
55
34

Speech recognition was 100 percent in both ears.

On VA audiometric examination in October 2004, pure tone 
threshold levels at the frequencies relevant for rating 
hearing loss were:  




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
15
20
30
50
29
LEFT
N/A
15
20
30
50
29

Speech recognition was 96 percent for the right ear and 94 
percent for the left ear.

The veteran's hearing was again tested at the Dewitt Army 
Hospital in July 2005, pure tone threshold levels at the 
frequencies relevant for rating hearing loss were:  




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
20
30
35
55
35
LEFT
N/A
25
30
35
60
38

Speech recognition was 92 percent for the right ear and 88 
percent for the left ear.

The Board notes that of the three audiometric tests, the July 
2005 hearing test shows the most disabling hearing loss.  
 
Applying the results of the July 2005 VA examination to the 
rating criteria for hearing impairment, the Board concludes 
there is no basis for a compensable rating.  Regarding the 
veteran's right ear, the examination report reflects an 
average puretone threshold of 35 dB and 92 percent speech 
discrimination, showing his hearing loss to be Level I 
impairment under 38 C.F.R. § 4.85, Table VI.  The examination 
report shows that his left ear manifests average puretone 
threshold of 38 dB and 88 percent speech discrimination, 
which is Level II impairment under Table VI.  These levels of 
impairment, in turn, correlate to a noncompensable rating 
under 38 C.F.R. § 4.85, Table VII.

The Board again notes that the two earlier hearing tests, 
dated in August 2004 and October 2004 each revealed less 
hearing loss than shown on the July 2005 examination.  In 
fact, the results from each of those tests showed the veteran 
to have Level I hearing in both ears, which also correlates 
to a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

None of the veteran's three hearing tests described above 
have shown the veteran to have exceptional patterns of 
hearing impairment of the type contemplated by 38 C.F.R. § 
4.86.  He was not shown to have puretone thresholds, at each 
of the four specified frequencies, at 55 decibels or more in 
either ear.  These tests have also not shown the veteran to 
have a puretone threshold at 70 decibels or more at 2000 
Hertz in either ear.

The Board reemphasizes that, in regards to hearing loss, 
disability ratings are derived purely by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  That is to say, there is little to no discretion 
to adjust the ratings.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Since the veteran has not met the 
requirements for a compensable rating for bilateral hearing 
loss at any time since discharge from service, a compensable 
initial rating for bilateral hearing loss is not warranted.  
See Fenderson, 12 Vet. App. at 125-26.



ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


